Case 1:18-cv-06740-ENV-JO Document 32 Filed 08/22/19 Page 1 of 2 PageID #: 139




  UNITED STATES DISTRICT COURT
  EASTERNDISTRICTOF NEWYORK


  DONALD WILLIAMS,
                                                                    STIPULATION AND
                                                      Plaintiff,    ORDER OF DISMISSAL

                               -against-                            18-CV-06740(ENV)(JO)
  THE CITY OFNEWYORK,
  P.O. RAFAELJIMENEZ,SHIELD#1640
  P.O. OMAYEMI CATLING, SHIELD #9165
  P.O. BRIANNA MAZIMANN, SHIELD #5096
  P. O. REYMUNDO NAVEDO, SHIELD #31738
  P. O. MATTHEW PAGANO, SHIELD #17526
  P.O. FRANCISCOPENNISI,SfflELD#14488
  P.O, TOMASZ ROGINSKI, SHIELD #3512
  SERGEANT CARL SCOGMANILLO, SHIELD #4519,

                                                   Defendants.




                 WHEREAS, the parties have reached a settlement agreement and now desire to

 resolve the remaining issues raised in this litigation, without further proceedings and without

 admitting any fault or liability;

                 NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
 and between the undersigned, that

         1.     The above-referencedactionis hereby dismissedwith prejudice; and
Case 1:18-cv-06740-ENV-JO Document 32 Filed 08/22/19 Page 2 of 2 PageID #: 140




          2.     Notwithstanding the dismissal of this action in accordance with this agreement,

  the District Court shall continue to retain jurisdiction over this action for the purpose of
  enforcing the terms of the settlement agreement reached between the parties and set forth in the

  Stipulation ofSettlement executedby the parties in this matter.


  Dated: tjew York, New York
                fj- 2^[ , 2019

  O'KEKE& ASSOCIATES,PC                                ZACHARY W. CARTER
  Attorneys for Plaintiff                              Corporation Counsel ofthe
  801 Franklin Avenue, Suite 1                            City ofNew York
  Brooklyn, New York 11238                             Attorney for Defendants City of New York,
                                                         Jimenez, Gatling, Mazimann, Navedo,
                                                          Pagano, Pennisi, Roginski, and
                                                          Scogmanillo
                                                       100 Church Street
                                                       New York, New York




 By:                                            By:
       John     Iwuh
                                                       ChristopherD. DeLuca
       Atto ey for Plaintiff                           Senior Counsel

                                                       SO ORDERED-



                                                       HON. ERIC N. VITALIANO
                                                       UNITEDSTATES DISTRICTJUDGE

                                                       Dated:                   ,
                                                                                    2019
